USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 RODERICK L. ENSLEY
                                                       CASE NO.: 1:20-cv-00202
                    Plaintiff,
                                                       JUDGE:
         -v-

 SNOW & SAUERTEIG, LLP                                 COMPLAINT
                                                       JURY TRIAL DEMANDED
                Defendant.
 ____________________________________

      Plaintiff, Roderick L. Ensley, for his Complaint against Snow & Sauerteig, LLP

(“Defendant”), states as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Indiana Deceptive Consumer Sales

Act, I.C. 24-5-0.5 et seq. (“IDCSA”), for Defendant’s unlawful collection practices as described

further in this Complaint, infra.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Northern District of Indiana and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Indiana.
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 2 of 8


                                              PARTIES

       4.      Plaintiff, Roderick L. Ensley (“Mr. Ensley”), is a natural adult person residing in

Fort Wayne, Indiana, which lies within the Northern District of Indiana.

       5.      Mr. Ensley is a “consumer” as defined by § 1692a(3) of the FDCPA.

       6.      Mr. Ensley is a “person” as defined by I.C. 24-5-0.5-2(a)(2) of the IDCSA.

       7.      Defendant, Snow & Sauerteig, LLP, is an Indiana limited liability partnership in

the business of collecting consumer debts on behalf of others throughout the State of Indiana. As

such, Defendant regularly uses the mails and/or telephone to collect, or attempt to collect,

delinquent consumer accounts.

       8.      In its communications to consumers, Defendant identifies itself as a “debt collector.”

       9.      Defendant is registered with the Indiana Secretary of State bearing Business ID

number 1998120323, and has been in business since 1998.

       10.     Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA.

       11.     Defendant is a “supplier” as that term is defined by I.C. 24-5-0.5-2(a)(3) of the

IDCSA.

       12.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       13.     While conducting a routine review of his credit reports, Mr. Ensley discovered a

derogatory entry bearing Defendant’s name concerning a consumer debt in collections that was

originally incurred to Summit Radiology P.C. (the “Subject Debt”). Relevant pages from Mr.




                                                  2
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 3 of 8


Ensley’s Trans Union credit report, dated July 22, 2019, are attached collectively to this Complaint

as Exhibit A.

       14.      Mr. Ensley did not recognize this account as belonging to him.

       15.      On or around July 22, 2019, Mr. Ensley phoned Defendant to get more information

about the Subject Debt Defendant was reporting to Trans Union (the “Phone Call”).

       16.      During the Phone Call, Mr. Ensley spoke with a representative for Defendant who

identified Defendant as a “debt collector” attempting to collect upon a “debt.”

       17.      During the Phone Call, Defendant’s agent attempted to collect the Subject Debt

from Mr. Ensley including offering him payment plan options. As part of Defendant’s collection

efforts, Defendant’s agent also represented to Mr. Ensley that the Subject Debt would remain as a

delinquent collection account on his credit reports until it was paid off.

       18.      To date, Mr. Ensley has not made a payment to Defendant on the Subject Debt.

       19.      On January 27, 2020, Mr. Ensley again checked his credit reports and discovered

that the Subject Debt was no longer being reported by Defendant.

       20.      As such, Defendant’s representations to Mr. Ensley during the Phone Call

concerning its credit reporting of the Subject Debt were false, deceptive and/or misleading.

       21.      After a reasonable time to conduct discovery, Mr. Ensley believes he can prove that

all actions taken by Defendant as described it this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

                                             DAMAGES

       22.      Mr. Ensley was misled by Defendant’s collection activity.

       23.      Mr. Ensley justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from him using abusive, deceptive and unlawful means,

and ultimately cause him unwarranted economic harm.
                                                  3
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 4 of 8


       24.     Due to Defendant’s conduct, Mr. Ensley was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

       25.     Due to Defendant’s conduct, Mr. Ensley is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described in this Complaint.

                                    GROUNDS FOR RELIEF

                                          COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §§ 1692e, e(5), e(10) and f

       26.     All prior paragraphs are incorporated into this count by reference.

       27.     The FDCPA states, in relevant part:

                    A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any
                   debt. Without limiting the general application of the foregoing, the
                   following conduct is a violation of this section: (5) The threat to take
                   any action that cannot legally be taken or that is not intended to be
                   taken; (10) The use of any false representation or deceptive means
                   to collect or attempt to collect any debt or to obtain information
                   concerning a consumer. 15 U.S.C. §§ 1692e, e(5) and e(10).

                   A debt collector may not use unfair or unconscionable means to
                   collect or attempt to collect any debt. 15 U.S.C. § 1692f.

       28.     Defendant violated 15 U.S.C. §§ 1692e, e(5), e(10) and f during the Phone Call by

threatening to take a material action against Plaintiff in connection with the Subject Debt (i.e.,

continuing to report the Subject Debt to the credit bureaus until it was paid off) that Defendant

never intended to take. Defendant’s threatening of material actions against Plaintiff that it never

intended to take vis-à-vis the Subject Debt constituted false, deceptive and/or misleading

representations, and an unfair means of collection.




                                                  4
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 5 of 8


       29.     As an experienced debt collector, Defendant knows that its representations to

consumers are required to be truthful, complete and accurate, and disclosed without any intent to

mislead or deceive.

       30.     As set forth in paragraphs 22 through 25, supra, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

                                         COUNT II
                VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
                               I.C. 24-5-0.5-3(a) and (b)(20)

       31.     All prior paragraphs are incorporated into this count by reference.

       32.     The IDCSA states, in relevant part:

                  A supplier may not commit an unfair, abusive, or deceptive act,
                  omission, or practice in connection with a consumer transaction. Such
                  an act, omission, or practice by a supplier is a violation of this chapter
                  whether it occurs before, during, or after the transaction. An act,
                  omission, or practice prohibited by this section includes both implicit
                  and explicit misrepresentations. I.C. 24-5-0.5-3(a).

                  Without limiting the scope of subsection (a), the following acts, and the
                  following representations as to the subject matter of a consumer
                  transaction, made orally, in writing, or by electronic communication, by
                  a supplier are deceptive acts: The violation by a supplier of the federal
                  Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), including
                  any rules or regulations issued under the federal Fair Debt Collection
                  Practices Act (15 U.S.C. 1692 et seq.). I.C. 24-5-0.5-3(b)(20).

                  A person relying upon an uncured or incurable deceptive act may bring
                  an action for the damages actually suffered as a consumer as a result of
                  the deceptive act or five hundred dollars ($500), whichever is greater.
                  The court may increase damages for a willful deceptive act in an amount
                  that does not exceed the greater of: (1) three (3) times the actual
                  damages of the consumer suffering the loss; or (2) one thousand dollars
                  ($1,000). I.C. 24-5-0.5-4(a)(1)(2).

       33.     Defendant’s collection activity in connection with the Subject Debt is a “consumer

transaction” as that term is defined by the IDCSA at I.C. 24-5-0.5-2(a)(1)(C).




                                                5
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 6 of 8


       34.     Defendant engaged in unfair, abusive, and deceptive conduct in its transactions with

Plaintiff, in violation of I.C. 24-5-0.5-3(a) and (b)(20), by threatening to take a material action

against Plaintiff in connection with the Subject Debt (i.e., continuing to report the Subject Debt to

the credit bureaus until it was paid off) that Defendant never intended to take.

       35.     Defendant intended that Plaintiff rely on its unlawful communications in order to

procure immediate payment of the Subject Debt. As such, Defendant committed a “willful

deceptive act” as that term is used and/or contemplated within the IDCSA.

       36.     As set forth in paragraphs 22 through 25, supra, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

       37.     Plaintiff is therefore entitled to relief pursuant to I.C. 24-5-0.5-4(a)(1)(2).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Roderick L. Ensley, respectfully requests that this Court enter

judgment in his favor as follows:

       a)      Awarding Plaintiff actual damages, in amounts to be determined at trial, as
               provided under 15 U.S.C. § 1692k(a)(1) and I.C. 24-5-0.5-4(a)(1)(2);

       b)      Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
               under 15 U.S.C. § 1692k(a)(2)(A);

       c)      Awarding Plaintiff statutory damages, in an amount to be determined at trial, as
               provided under I.C. 24-5-0.5-4(a)(1)(2);

       d)      Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
               provided under 15 U.S.C. § 1692k(a)(3); and

       e)      Awarding Plaintiff any other relief as this Court deems just and appropriate.




                                                  6
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 7 of 8


DATED this 21st day of May, 2020.                     Respectfully Submitted,


                                                        /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      geoff.m@consumerlawpartners.com

                                                      Attorneys for Plaintiff, Roderick L. Ensley




                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell #0086427
                                                     CONSUMER LAW PARTNERS, LLC




                                                 7
USDC IN/ND case 1:20-cv-00202-HAB-SLC document 1 filed 05/21/20 page 8 of 8


                  VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF INDIANA                       )
                                       ) ss
COUNTY OF ALLEN                        )

Pursuant to 28 U.S.C. § 1746, Plaintiff, Roderick L. Ensley, having first been duly sworn and upon
oath, verifies, certifies, and declares as follows:

   1. I am the Plaintiff in this civil proceeding.

   2. I have read the above-entitled Complaint prepared by my attorneys and I believe that all of
      the facts contained in it are true, to the best of my knowledge, information and belief formed
      after reasonable inquiry.

   3. I believe that this Complaint is well grounded in fact and warranted by existing law or by a
      good faith argument for the extension, modification, or reversal of existing law.

   4. I believe that this Complaint is not interposed for any improper purpose, such as to harass
      Defendant, cause unnecessary delay to Defendant, or create a needless increase in the cost of
      litigation to Defendant.

   5. I have filed this Complaint in good faith and solely for the purposes set forth in it.


   I declare under penalty of perjury that the foregoing is true and correct.

                        5/21/2020
       Executed on ___________________.



               _________________ ________________________
                                 Signature




                                                     8
